         Case 2:17-cr-00338-JCM-NJK Document 44
                                             45 Filed 09/20/21
                                                      09/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     JAWARA GRIFFIN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Jawara_Griffin@fd.org
 6
     Attorney for Mark Pak
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-00338-JCM-NJK
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     MARK PAK,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17
     Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
18
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Jawara
19
     Griffin, Assistant Federal Public Defender, counsel for Mark Pak, that the Sentencing Hearing
20
     currently scheduled on September 2, 2021, be vacated and continued to a date and time
21
     convenient to the Court, but no sooner than ninety (90) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to prepare a Sentencing Memorandum.
24
            2.      Defense counsel also needs time for further investigation and make
25
     determination if a Korean interpreter is needed.
26
            3.      The defendant is in custody and agrees with the need for the continuance.
       Case 2:17-cr-00338-JCM-NJK Document 44
                                           45 Filed 09/20/21
                                                    09/21/21 Page 2 of 3




 1         4.     The parties agree to the continuance.
 2         This is the first request for a continuance of the sentencing hearing.
 3         DATED this 20th day of September, 2021.
 4
 5   RENE L. VALLADARES                              CHRISTOPHER CHIOU
     Federal Public Defender                         Acting United States Attorney
 6
 7
     By /s/ Jawara Griffin                           By /s/ Jared Grimmer
 8   JAWARA GRIFFIN                                  JARED GRIMMER
     Assistant Federal Public Defender               Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
         Case 2:17-cr-00338-JCM-NJK Document 44
                                             45 Filed 09/20/21
                                                      09/21/21 Page 3 of 3




 1                                   UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                  Case No. 2:17-cr-00338-JCM-NJK
 4
                        Plaintiff,                              ORDER
 5
               v.
 6
     MARK PAK,
 7
                        Defendant.
 8
 9
10             IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   )ULGD\,        September    2,   2021   at   11:00       a.m.,   be   vacated   and   continued   to

12    January 7, 2022
     ________________ at the hour of 10:00 a.m.

13             DATED September
                     this ___ day of
                                  21,September,
                                      2021.     2021.

14
15
                                                      UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                           3
